Case 1:20-cv-21716-FAM Document 8 Entered on FLSD Docket 04/24/2020 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

 VIOLET ADVISORS, S.A.,                             :
                                                    :
        Plaintiff,                                  :      CIVIL ACTION FILE
                                                    :
 vs.                                                :
                                                    :      NO. 1:20-CV-21716
 “THE ROUND” (27.08-meter twin engine               :
 pleasure yacht, official number 745127,            :
 signal letters ZGDH3, registered in Prague,        :
 Czech Republic in 2004 under the name              :
 “Leonardo II” now known by call sign               :
 “The Round”),                                      :
                                                    :
        In Rem Defendant in Admiralty,              :
                                                    :
 vs.                                                :
                                                    :
 EXCELLENT AUTO GROUP, INC.,                        :
 LANCE JOSEPH,     NICHOLAS AULAR,                  :
 ALBERTO A. ALCIVAR, FANNY LEON,                    :
 GERMAN JACOME, LUZA SUAREZ,                        :
 ARMANDO FERNANDEZ,                                 :
 CB MARINE TOWING AND                               :
 SALVAGE, INC. d/b/a SEA TOW MIAMI,                 :
 CHRIS SMITH, and RIO MIO, LLC,                     :
                                                    :
       Defendants.                                  :
 ____________________________________               :

                                      NOTICE OF FILING

        COMES NOW, the Plaintiff in the above styled action, and submits this Notice of Filing

 and attaches it’s [Proposed] Order of Issuance of the Process of Attachment and Garnishment.

        This the 24th day of April, 2020.




                                                1
Case 1:20-cv-21716-FAM Document 8 Entered on FLSD Docket 04/24/2020 Page 2 of 2



                                    By: /s/Christopher Y. Mills
                                    Christopher Y. Mills
                                    Busch Slipakoff Mills & Slomka LLC
                                    Florida Bar 72207
                                    319 Clematis Street, Suite 109
                                    West Palm Beach, Florida 33401
                                    Telephone: (561) 408-0019
                                    Email: cm@bsms.law


                                    Laura H. Mirmelli
                                    Florida Bar No.: 0044642
                                    Busch Slipakoff Mills & Slomka LLC
                                    3350 Riverwood Parkway S.E., Ste., 2100
                                    Atlanta, GA 30339
                                    Telephone: (404) 800-4031
                                    lm@bsms.law

                                    Attorneys for Plaintiff




                                       2
